Name: Commission Regulation (EEC) No 4000/87 of 23 December 1987 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs
 Type: Regulation
 Subject Matter: animal product
 Date Published: nan

 No L 377 / 42 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4000 / 87 of 23 December 1987 amending Regulation (EEC) No 2771 / 75 on the common organization of the market in eggs ' 1 . The common organization of the market in eggs shall cover the following products : CN code Description a ) 0407 00 11 ^0407 00 19 I 0407 00 30 J Poultry eggs in shell , fresh , preserved or cooked , 0408 11 10 1 ] 0408 19 11 0408 19 19 I 0408 91 10 0408 99 10 J Eggs not in shell and egg yolks suitable for human consumption , fresh , dried , cooked by steaming or by boiling in water , moulded , frozen or otherwise preserved , whether or not containing added sugar or other sweetening matter' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ), as amended by Regulation (EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 2771 / 75 ( 3 ), as last amended by Regulation (EEC ) No 1475 / 86 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , 2 . For the purposes of this Regulation : ( a ) 'eggs in shell' means poultry eggs in shell , fresh , preserved , or cooked , other than eggs for hatching specified in ( b ); ( b ) 'eggs for hatching' means poultry eggs for hatching; ( c ) 'whole products' means birds' eggs not in shell , whether or not containing added sugar or other sweetening matter suitable for human consumption ; (d ) 'separated products' means birds' egg yolks , whether or not containing added sugar or other sweetened matter suitable for human consumption ; ( e ) a 'quarter' means a period of three months beginning on 1 February , 1 May , 1 August or 1 November .' 2 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC ) No 2771 / 75 is modified as follows : 1 . Article 1 is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 282 , 1 . 11 . 1975 , p . 49 . ( «) OJ No L 133 , 21 . 5 . 1986 , p . 39 . 31 . 12 . 87 Official Journal of the European Communities No L 377 / 43 ANNEX' ¢ANNEX I CN code Description ex 0403 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added cocoa 1806 Chocolate and other food preparations containing cocoa ex 1901 Food preparations of goods of heading Nos 0401 to 0404 , containing cocoa powder , not elsewhere specified or included 1902 11 00 Uncooked pasta , not stuffed or otherwise prepared , containing eggs ex 1904 Prepared food , obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes ); cereals , other than maize (corn ), in a grain form , pre-cooked or otherwise prepared containing cocoa ex 1905 1905 20 1905 30 1905 40 00 1905 90 40 1905 90 50 1905 90 60 f 1905 90 90 J Bread , pastry , cakes , biscuits and other bakers ' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products :  Gingerbread and the like  Sweet biscuits ; waffles and wafers  Rusks , toasted bread and similar toasted products  Other ex 2105 00 Ice cream and other edible ice , containing cocoa ex 2208 90 Spirits , liqueurs , and other spirituous beverages containing eggs or egg yolk ex 3502 10 3502 10 91 3502 10 99  Egg albumin :   Other :    Dried ( in sheets , scales , flakes , powders etc. )    Other'